DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a Continuation of U.S. Patent Application No. 17/061,896, now U.S. Patent No. 11,291,337 , filed on October 2, 2020, which is a Continuation of U.S. Patent Application No. 16/243,412, now U.S. Patent No. 10,827,881, filed on January 9, 2019.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 10 of U.S. Patent No. 10,827,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application completely encompass the claims of the patent.  One could not make/use the invention defined in the patent without infringing the claims of this application.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.11,291,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application completely encompass the claims of the patent.  One could not make/use the invention defined in the patent without infringing the claims of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ancona et al. (US 6,659,633 B2).  Ancona discloses a food product handling device, comprising: a sifter-unit housing (14) defining an open upper side, a lower side opposite the upper side, and a mount (70) extending outwardly from the first housing along a first axis, the mount being configured to couple the device to a motor-driven mixing device and support the device on the motor-driven mixing device; a sifter basket (84) having an interior aligned with and inset within the open upper side; and a sweeper crank unit mounted within the housing, having a first arm (86) and a second arm (86), each generally following a contour of a cross-section of the sifter basket and being rotationally coupled with a fitting (see Figs. 1, 5 and 7) extending from the mount of the housing, the second arm being coupled with the first arm at the fitting, and the first and second arms extending angularly away from each other away from the fitting (see Figs. 1, 5, and 7.  The fitting is configured for coupling with a drive port of the motor-driven mixing device for the device to drive rotation of the sweeper crank unit see Figs. 1, 5, and 7).  The first and second arms extend angularly away from each other away from the fitting such that the first and second arms, collectively, traverse the sifter basket at a first angle by way of an oscillatory movement of the sweeper crank unit at a second angle less than the first angle (see Figs. 1 and 7).20. The device of claim 17, wherein the sifter-unit housing further defines a lower open end (see Fig. 7), the device further comprising: a chute (see Fig. 7) extending from the lower open end of the sifter-unit housing, the chute defining a conduit from an interior of the housing below the sifter basket to a location external to the sifter-unit housing.
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653